Saul S. Steeit, J.
This is a motion by plaintiff wife for temporary alimony and counsel fees in a separation action. An analysis of sharply conflicting affidavits submitted convinces *976me of the merit of plaintiff’s application. The more difficult question to be resolved is the amount of alimony to be awarded.
Although defendant admits to a gross income of $41,878 for the year 1955, there is charged against that $11,400 for business expenses which include $2,400 for travel and $3,300 for gifts and entertainment, as well as $6,000 in payment to creditors and $2,700 in allowances to defendant’s mother. Perhaps these deductions are all necessary. But it is difficult for this court to understand how one can afford Florida vacations, a $322 per month apartment and charge accounts for his wife “ in every store on Fifth Avenue ”, on $10,000 a year.
The plaintiff is awarded $100 per week temporary alimony and a counsel fee of $1,250, $600 of which is to be paid within 15 days from service of a copy of the order to be made herein with notice of entry, and the balance when the action first appears on the Ready Calendar for trial. This counsel fee is allowed without prejudice to any further application plaintiff may make to the trial court.